Exhibit 10.4

 

 

Amendment NO. 1 dated as of April 11, 2017 (this “Amendment”), to the ABL Credit
Agreement dated as of April 29, 2016 (the “Credit Agreement”), among QUORUM
HEALTH CORPORATION, a Delaware corporation (the “Borrower”), the lenders party
thereto (the “Lenders”) and UBS AG, STAMFORD BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders.

PRELIMINARY STATEMENT

A.  Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B.  The Borrower has notified the Administrative Agent that an Event of Default
has occurred and is continuing under the Credit Agreement for failure to deliver
on or before March 31, 2017, audited financial statements and other information
for the fiscal year ended December 31, 2016, as required under Section 5.05(a)
of the Credit Agreement (the “Specified Event of Default”).

C. The Borrower and Lenders desire to waive the Specified Event of Default and
that certain provisions of the Credit Agreement be amended as provided herein.

D.  The Borrower and the Subsidiary Guarantors are party to one or more of the
Security Documents, pursuant to which, among other things, the Subsidiary
Guarantors Guaranteed the Obligations of the Borrower under the Credit Agreement
and provided security therefor.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1.  Defined Terms. Capitalized terms used but not otherwise defined
herein (including the preliminary statement hereto) shall have the meanings
assigned thereto in the Credit Agreement.  The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.

SECTION 2.  Limited Waiver. The Administrative Agent and the Required Lenders
hereby waive the Specified Event of Default. The waiver contained in this
Section 2 is a limited waiver and shall not constitute nor be deemed to
constitute a waiver of any Default or Event of Default, other than the Specified
Event of Default and, without limiting the generality of the foregoing, shall
not constitute or be deemed to constitute a waiver of Section 5.05(a) as amended
by this Amendment.

SECTION 3.  Amendments to the Credit Agreement.  Subject to the satisfaction of
the conditions set forth in Section 5 hereof, the Credit Agreement is hereby
amended as follows, effective as of the Amendment Effective Date (as defined
below):

 

--------------------------------------------------------------------------------

2

(a)  Section 1.01 is hereby amended by adding the following defined terms in the
appropriate alphabetical order:

“Amendment No. 1” shall mean that certain Amendment, dated as of the Amendment
No. 1 Effective Date among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Amendment No. 1 Disclosure Schedule” shall mean the Disclosure Schedule
delivered to the Administrative Agent on the Amendment No. 1 Effective Date in
connection with Amendment No. 1 to this Agreement.

“Amendment No. 1 Effective Date” shall mean April 11, 2017.

“Average Monthly Cash Collections” means, for each fiscal quarter of the Loan
Parties beginning with the fiscal quarter ending March 31, 2017, the average of
the cash collections from Receivables of the Loan Parties for each of the three
months during such fiscal quarter.

“Held for Sale” shall mean, with respect to any Hospital, that the Borrower
intends to endeavor in good faith to close, sell, transfer, lease or otherwise
dispose of such Hospital within 15 months.

“Springing Availability Block Amount” means, at all times during the continuance
of a Springing Availability Block Period, an amount equal to ten percent (10%)
of the lesser of (i) the Borrowing Base prior to any reduction thereof in
respect of the Springing Availability Block Amount and (ii) the Revolving Credit
Commitment.

“Springing Availability Block Period” means any period (i) beginning on the date
which is two (2) Business Days after the date on which Borrower delivers (or if
earlier, the date on which Borrower is required to deliver) a calculation of the
Average Monthly Cash Collections for a fiscal quarter if the Average Monthly
Cash Collections for such fiscal quarter are less than $75,000,000 and (ii)
ending on such date thereafter, if any, on which Borrower delivers a calculation
of the Average Monthly Cash Collections for a fiscal quarter if the Average
Monthly Cash Collections for such fiscal quarter and for the immediately
preceding fiscal quarter are greater than or equal to $75,000,000.

(b)  The definition of “Availability Reserve” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Availability Reserve” shall mean, on any date of determination and with respect
to the Borrowing Base, the sum (without duplication) of (a) the Bank Product
Reserve; (b) the aggregate amount of liabilities secured by Liens upon Eligible
Receivables or Eligible Self-Pay Receivables that are senior to the Collateral
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (c) reserves for excess dilution; (d) the Springing
Availability Block Amount; and (e) such additional reserves, in such

 

--------------------------------------------------------------------------------

3

amounts and with respect to such matters, as the Administrative Agent in its
Reasonable Credit Judgment may elect to impose from time to time. The amount of
any Availability Reserve established by the Administrative Agent shall, in the
case of the Springing Availability Block Amount, be the amount determined
pursuant to the definition of such term, and in all other instances, have a
reasonable relationship as determined by the Administrative Agent in its
Reasonable Credit Judgment to the event, condition or other matter that is the
basis for the Availability Reserve.

(c)  The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clauses (a)(x), (a)(xiii), (a)(xiv), (a)(xv) and (a)(xvi)(B) below) to the
extent deducted (and not added back) in determining such Consolidated Net
Income, the sum of:

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise taxes
and gross receipts taxes, including Federal, foreign, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period, including any penalties and interest relating to any tax examinations
for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

 

--------------------------------------------------------------------------------

4

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) [reserved],

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and facilities
opening costs, signing costs, signing bonuses, retention or completion bonuses
and transition costs incurred during such period, (x) cash restructuring related
or nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder; provided, that the aggregate amount added to or included in
Consolidated EBITDA pursuant to this subclause (x) for any period of four
consecutive fiscal quarters shall not exceed an amount equal to 20% of
Consolidated EBITDA, calculated prior to giving effect to any amounts added to
or included in Consolidated EBITDA pursuant to this subclause (x) and prior to
giving effect to any additions to Consolidated EBITDA in respect of synergies
for such period pursuant to Section 1.03(c), (y) other nonrecurring cash losses
and charges for such period and (z) fees, expenses and charges incurred during
such period in respect of litigation (including legal fees) against the Borrower
or any of its Subsidiaries,

(xiii) solely with respect to the fiscal periods ending on September 30, 2017,
December 31, 2017, March 31, 2018, June 30, 2018, September 30, 2018 and
December 31, 2018, an amount equal to the cost savings and synergies (net of
continuing associated expenses) that are reasonably identifiable, reasonably
supportable, are expected to have a continuing

 

--------------------------------------------------------------------------------

5

impact and have been realized or are reasonably expected to be realized during
the applicable fiscal quarter as a result of the expected transition of services
under the Billing and Collection Agreement dated as of the Closing Date among
CHS and its subsidiaries and the Borrower and its Subsidiaries (which cost
savings and synergies shall be calculated on a pro forma basis as if such
Billing and Collection Agreement had been transitioned as of July 1, 2017);
provided that all such adjustments shall be set forth in a reasonably detailed
certificate of a Financial Officer of the Borrower; provided further that
irrespective of the amount of such cost savings and synergies actually
identified with respect to any fiscal quarter, such amount shall be deemed to be
not be less than (i) for the fiscal quarter ending September 30, 2017, $459,000,
(ii) for the fiscal quarter ending December 31, 2017, $2,324,000, (iii) for the
fiscal quarter ending March 31, 2018, $3,136,000, (iv) for the fiscal quarter
ending June 30, 2018, $3,393,000, (v) for the fiscal quarter ending
September 30, 2018, $3,592,000 and (vi) for the fiscal quarter ending December
31, 2018, $3,524,000; provided further that, for the avoidance of doubt, (x) the
applicable amount added to Consolidated EBITDA in respect of any fiscal quarter
shall be included in the calculation of Consolidated EBITDA for each period in
which such fiscal quarter is included (i.e., the amount added for the fiscal
quarter ending September 30, 2017, shall be included in the determination of
Consolidated EBITDA for the four quarter periods ending September 30, 2017,
December 31, 2017, March 31, 2018, and June 30, 2018) and (y) no such amounts
shall be included in the determination of Consolidated EBITDA for any period
ending after December 31, 2018 (other than cost savings and synergies actually
realized),

(xiv) for each fiscal quarter commencing with the fiscal quarter ending March
31, 2017 through the fiscal quarter ending December 31, 2018, an aggregate
amount equal to $5,534,192 in respect of the California Hospital Quality
Assurance Fee program (net of any amounts received or accrued and otherwise
already reflected in the determination of Consolidated EBITDA in respect of the
California Hospital Quality Assurance Fee program),

(xv) solely with respect to any four fiscal quarter period ending on or prior to
December 31, 2018, with respect to each Hospital set forth on the Amendment No.
1 Disclosure Schedule that has been designated by the Borrower in good faith as
Held for Sale and notified to the Administrative Agent, an amount equal to the
amount set forth on such schedule for each such Hospital; provided that (A) no
amount shall be added pursuant to this clause (xv) with respect to any Hospital
that has actually been sold, closed or otherwise disposed of prior to the end of
such period and (B) no amount shall be added pursuant to this clause (xv) with
respect to any Hospital for more than five consecutive four fiscal quarter
periods (i.e. if the amount for a specified Hospital is included for the four
fiscal quarter period ended

 

--------------------------------------------------------------------------------

6

March 31, 2017, it may not be included for any four fiscal quarter period ended
after March 31, 2018); provided, further, however, that with respect to any
Hospital for which an amount is included in Consolidated EBITDA pursuant to this
clause (xv) for five consecutive fiscal quarters, if such Hospital is closed,
sold, transferred, leased or otherwise disposed of after the end of the
immediately subsequent fiscal quarter but prior to the date on which a
compliance certificate for such fiscal quarter is delivered pursuant to Section
5.04(c), then such Hospital shall be deemed to have been closed, sold,
transferred, leased or otherwise disposed of as of the last day of such fiscal
quarter for purposes of Section 1.03 (i.e., if an amount is included in
Consolidated EBITDA pursuant to this clause (xv) for five fiscal quarters ending
March 31, 2018, and such Hospital is closed, sold, transferred, leased or
otherwise disposed of between June 30, 2018 and the date on which the compliance
certificate is delivered for the fiscal quarter ended June 30, 2018, such
Hospital will be deemed to have been closed, sold, transferred, leased or
otherwise disposed of as of June 30, 2018), and

(xvi) (x) other non-cash charges for such period (other than the write down of
current assets, unless such assets are acquired pursuant to a Permitted
Acquisition, in which case any such write down shall (A) occur on or before the
first anniversary of the date on which the applicable Permitted Acquisition was
consummated and (B) result from (1) a change in accounting policies or (2) a
revision in the estimated value of such assets) and (y) the $22,799,000 charge
to patient accounts receivable recorded in the fiscal quarter ended December 31,
2016, which, for the avoidance of doubt, shall only be included in periods that
include the fiscal quarter ended December 31, 2016, and minus

(b) without duplication, (i) non-recurring gains (including any non-cash gains
as a result of the consummation of any Offer) and (ii) all cash payments made
during such period on account of reserves, restructuring charges and other
non-cash charges added to Consolidated Net Income pursuant to clause (a)(xvi)
(other than any such non-cash charges that if originally paid in cash and so not
taken as non-cash charges would have been added to Consolidated Net Income above
pursuant to clause (a)(xii)) in a previous period.

(d)  The definition of “Significant Asset Sale” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by the Borrower or any Subsidiary to any person other than the
Borrower or a Subsidiary Guarantor of any Hospital or all or substantially all
of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or other business unit of a person or the closing
of a Hospital.

 

--------------------------------------------------------------------------------

7

(e)  The third proviso in Section 1.03(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

; provided, further, that the aggregate amount added to or included in
Consolidated EBITDA above in respect of synergies for any period of four
consecutive fiscal quarters shall not exceed an amount equal to 20% of
Consolidated EBITDA, calculated on a pro forma basis in accordance with this
Section 1.03, but prior to giving effect to such additions and any other such
prior additions in respect of synergies for such period pursuant to this Section
1.03.

(f)  Section 5.04(a) of the Credit Agreement is hereby amended to add “(or with
respect to the fiscal year ended December 31, 2016, within 107 days following
the end of such fiscal year)” after the words “within 90 days after the end of
each fiscal year”.

(g)  Section 5.04(d)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows: “together with each delivery of a Borrowing Base
Certificate pursuant to this clause (d), such supporting documentation, agings
and additional reports with respect to the Borrowing Base as the Administrative
Agent shall reasonably request and, in the case of each Borrowing Base
Certificate delivered as of the last day of a month that corresponds with the
end of a fiscal quarter (beginning with the fiscal quarter ending March 31,
2017), the calculation of Average Monthly Cash Collections for such fiscal
quarter;”.

(h)  Section 5.07(b) of the Credit Agreement is hereby amended by inserting the
phrase “, up to three times during the first year following the Amendment No. 1
Effective Date,” immediately after the phrase “up to three times during the
first year following the Closing Date”

(i)  Sections 6.01(f) of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

“provided, further, that the net cash proceeds of any such Indebtedness incurred
prior to January 1, 2019, shall be applied substantially concurrently with such
incurrence to prepay then-outstanding Term Loans pursuant to Section 2.12 of the
Term Loan Agreement;”

(j)  Sections 6.01(k) of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

“provided that the net cash proceeds of any such Indebtedness incurred prior to
January 1, 2019, shall be applied substantially concurrently with such
incurrence to prepay then-outstanding Term Loans pursuant to Section 2.12 of the
Term Loan Agreement;”

(k)   Section 6.01(u) of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

“provided that prior to January 1, 2019, if any Indebtedness that is debt for

 

--------------------------------------------------------------------------------

8

borrowed money is incurred pursuant to this clause (u) in excess of $25,000,000
in the aggregate, the net cash proceeds of any such excess shall be applied
substantially concurrently with such incurrence to prepay then-outstanding Term
Loans pursuant to Section 2.12 of the Term Loan Agreement;”

(l)  Section 6.02(x) of the Credit Agreement is hereby amended by inserting the
following proviso at the end thereof:

“provided that, prior to January 1, 2019, such Liens shall not secure any
Indebtedness that is debt for borrowed money;”

(m)  Sections 6.04(a) is hereby amended by inserting the following proviso at
after “such investments;” and prior to “for purposes of the foregoing”:

“provided, however, that no such investments shall be made by the Borrower or
any Subsidiary in any Unrestricted Subsidiary prior to January 1, 2019;”

(n)  Section 6.06(a)(v) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“in addition to Restricted Payments permitted by clauses (i) through (iii)
above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, from and after January
1, 2020, make other Restricted Payments in an aggregate amount not to exceed
$30,000,000 less the amount of payments made from and after the Closing Date
pursuant to Section 6.09(b)(i);”.

(o)  Section 6.09(b) of the Credit Agreement is hereby amended as follows:

(i) by inserting the phrase “from and after January 1, 2020,” immediately after
the phrase “provided, however, that” and

(ii) by inserting the phrase “; provided further, however, that for purposes of
this Section 6.09(b), until January 1, 2020, the Senior Notes shall be deemed to
constitute subordinated Indebtedness, except that notwithstanding anything to
the contrary herein, the Senior Notes may be extended, renewed, refinanced or
replaced with the proceeds of Indebtedness permitted to be incurred pursuant to
Section 6.01” immediately prior to the period at the end thereof.

SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, the Borrower and each Subsidiary Guarantor
represents and warrants to the Administrative Agent and each of the Lenders
that:

(a)  The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
the Amendment Effective Date as though

 

--------------------------------------------------------------------------------

9

made on and as of such date, except to the extent that such representations and
warranties expressly relate to an earlier date.

(b)  No Default or Event of Default has occurred and is continuing after giving
effect to this Amendment.

(c)  None of the Security Documents in effect on the Amendment Effective Date
will be rendered invalid, non-binding or unenforceable against any Loan Party as
a result of this Amendment.  The Guarantees created under such Security
Documents will continue to guarantee the Obligations to the same extent as they
guaranteed the Obligations immediately prior to the Amendment Effective
Date.  The Liens created under such Security Documents will continue to secure
the Obligations, and will continue to be perfected, in each case, to the same
extent as they secured the Obligations or were perfected immediately prior to
the Amendment Effective Date.

SECTION 5.  Effectiveness.  This Amendment shall become effective on and as of
the date on which each of the following conditions precedent is satisfied (such
date, the “Amendment Effective Date”):

(a)  The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
the Borrower, each Subsidiary Guarantor and the Required Lenders.

(b)  The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that shall have unconditionally and irrevocably
delivered to the Administrative Agent (or its counsel) its executed signature
page to this Amendment at or prior to 5:00 p.m., New York City time, on April
11, 2017 (each, a “Consenting Lender”), an amendment fee in an amount equal to
0.10% of the aggregate amount of such Consenting Lender’s Revolving Credit
Commitments (whether drawn or undrawn), as of the Amendment Effective
Date.  Such fees shall be payable in immediately available funds and, once paid,
shall not be refundable in whole or in part.

(c)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date, including, to the
extent invoiced at least two Business Days prior to the Amendment Effective
Date, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower in connection with the transactions
contemplated hereby or under any other Loan Document.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.

SECTION 6.  Effect of this Amendment.  (a)    Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent, the Lenders or any other Secured Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are

 

--------------------------------------------------------------------------------

10

ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different
circumstances.  This Amendment shall apply and be effective only with respect to
the provisions of the Credit Agreement specifically referred to herein.

(b)  From and after the Amendment Effective Date, any reference to the Credit
Agreement shall mean the Credit Agreement as modified by this Amendment.

(c)  This Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

(d)  Each of the parties hereto acknowledge and agree, for the avoidance of
doubt, that, from and after the Amendment Effective Date, the Applicable
Percentage for all purposes of the Credit Agreement shall be determined in
accordance with the provisions of the Credit Agreement as amended hereby and
that for any day prior to the Amendment Effective Date the Applicable Percentage
shall be determined in accordance with the Credit Agreement prior to giving
effect to this Amendment.

SECTION 7.  Reaffirmation; Further Assurances.  Each of the Borrower and each of
the Subsidiary Guarantors identified on the signature pages hereto
(collectively, the Borrower and such Subsidiary Guarantors, the “Reaffirming
Loan Parties”) hereby acknowledges that it expects to receive substantial direct
and indirect benefits as a result of this Amendment and the transactions
contemplated hereby.  Each Reaffirming Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties.

SECTION 8.  Expenses.  The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Amendment), including the reasonable fees,
charges and disbursements of Winston & Strawn LLP.

SECTION 9.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment, and, once delivered, may not be withdrawn or
revoked unless this Amendment fails to become effective in accordance with its
terms on or prior to May 30, 2017.

SECTION 10.  No Novation.  This Amendment shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or

 

--------------------------------------------------------------------------------

11

release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder.  The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

SECTION 11.  Governing Law.  (a)    THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b)  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

UBS AG, STAMFORD BRANCH,            as Administrative Agent and as a Lender,

by

 

/s/ Craig Pearson

 

Name: Craig Pearson

 

Title: Associate Director, Banking Product Services, US

 

 

by

 

/s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 

 

 



[Signature Page to Amendment No. 1 to
ABL Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

QUORUM HEALTH CORPORATION,

by

 

/s/ Lee C. Fleck

 

Name: Lee C. Fleck

 

Title: Vice President Finance and Treasurer

 



[Signature Page to Amendment No. 1 to
abl Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE A HERETO

by

 

/s/ Lee C. Fleck

 

Name: Lee C. Fleck

 

Title: Vice President Finance and Treasurer

 

[Signature Page to Amendment No. 1 to
abl Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: Bank of America, N.A.

                                         

 

 

by

 

/s/ Steven L. Hipsman

 

Name: Steven L. Hipsman

 

Title: Senior Vice President

 

 




[Signature Page to Amendment No. 1 to
ABL Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: Citibank, N.A.                                    



 

 

by

 

/s/ Christopher Marino

 

Name: Christopher Marino

 

Title: Vice President and Director

 

 

 

 

[Signature Page to Amendment No. 1 to
abl Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

 

 

Name of Lender: SunTrust Bank                                  



 

 

by

 

/s/ B. Earl Garris

 

Name: B. Earl Garris

 

Title: Director

 

For any Lender requiring a second signature line:

 

 

by

 

 

 

Name:

 

Title:

 

 

[Signature Page to Amendment No. 1 to
ABL Credit Agreement of Quorum Health Corporation]

--------------------------------------------------------------------------------

 

 

Schedule A to Amendment No. 1 to ABL Credit Agreement

List of Guarantors

 

 

•

ANNA HOSPITAL CORPORATION

 

•

BIG BEND HOSPITAL CORPORATION

 

•

BIG SPRING HOSPITAL CORPORATION

 

•

BLUE ISLAND HOSPITAL COMPANY, LLC

 

•

BLUE ISLAND ILLINOIS HOLDINGS, LLC

 

•

BLUE RIDGE GEORGIA HOLDINGS, LLC

 

•

CLINTON HOSPITAL CORPORATION

 

•

CSRA HOLDINGS, LLC

 

•

DEMING HOSPITAL CORPORATION

 

•

DHSC, LLC

 

•

EVANSTON HOSPITAL CORPORATION

 

•

FORREST CITY ARKANSAS HOSPITAL COMPANY, LLC

 

•

FORREST CITY HOSPITAL CORPORATION

 

•

FORT PAYNE HOSPITAL CORPORATION

 

•

GALESBURG HOSPITAL CORPORATION

 

•

GRANITE CITY HOSPITAL CORPORATION

 

•

GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC

 

•

GREENVILLE HOSPITAL CORPORATION

 

•

HOSPITAL OF BARSTOW, INC.

 

•

HOSPITAL OF LOUISA, INC.

 

•

JACKSON HOSPITAL CORPORATION

 

--------------------------------------------------------------------------------

 

 

•

LEXINGTON HOSPITAL CORPORATION

 

•

MARION HOSPITAL CORPORATION

 

•

MASSILLON COMMUNITY HEALTH SYSTEM, LLC

 

•

MASSILLON HEALTH SYSTEM LLC

 

•

MASSILLON HOLDINGS, LLC

 

•

MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC

 

•

MMC OF NEVADA, LLC

 

•

MONROE HMA, LLC

 

•

MWMC HOLDINGS, LLC

 

•

NATIONAL HEALTHCARE OF MT. VERNON, INC.

 

•

PHILLIPS HOSPITAL CORPORATION

 

•

QHC CALIFORNIA HOLDINGS, LLC

 

•

QHCCS, LLC

 

•

QHG OF MASSILLON, INC.

 

•

QUORUM HEALTH INVESTMENT COMPANY, LLC

 

•

QUORUM HEALTH RESOURCES, LLC

 

•

RED BUD HOSPITAL CORPORATION

 

•

RED BUD ILLINOIS HOSPITAL COMPANY, LLC

 

•

SAN MIGUEL HOSPITAL CORPORATION

 

•

SUNBURY HOSPITAL COMPANY, LLC

 

•

TOOELE HOSPITAL CORPORATION

 

•

TRIAD OF OREGON, LLC

 

•

WATSONVILLE HOSPITAL CORPORATION

 

--------------------------------------------------------------------------------

 

 

•

WAUKEGAN HOSPITAL CORPORATION

 

•

WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC

 

•

WILLIAMSTON HOSPITAL CORPORATION

 

 